Exhibit John Bordynuik, Inc. BALANCE SHEET As of July 31, 2008 and 2007 ASSETS CURRENT ASSETS 7/31/2008 7/31/2007 Cash $ 2,664,386 $ 11,310 Prepaid Expense 40,621 6,027 Accounts Receivable 61,739 - Allowance for Doubtful Accounts (61,739 ) - Inventory 2,070 12,435 Payroll Advances 870 - Demand Note Receivable 53,479 30,614 GST Tax Receivable 21,000 2,285 Total Current Assets 2,782,426 62,671 FIXED ASSETS Property Plant and Equipment - Net 283,232 95,109 Total Property Plant and Equipment 283,232 95,109 OTHER ASSETS Intangible Assets 220,349 220,349 Total Other Assets 220,349 220,349 TOTAL ASSETS $ 3,286,007 $ 378,129 The accompanying notes are an integral part of these financial statements. -1- John Bordynuik, Inc. BALANCE SHEET As of July 31, 2008 and 2007 LIABILITIES AND STOCKHOLDER'S EQUITY CURRENT LIABILITIES 7/31/2008 7/31/2007 Accounts Payable & Accrued Expenses $ 105,903 $ 5,897 Deposits - Sales - 19,232 Demand Notes - Related Party 223,186 341,022 Total Current Liabilities 329,089 366,151 TOTAL LIABILITIES 329,089 366,151 STOCKHOLDER'S EQUITY Preferred Stock - Par value $0.001 Authorized: 50,000,000 Issued & Outstanding: None - - Common Stock - Par value $0.001; Authorized: 200,000,000 Issued and Outstanding: 58,621,250 and 51,285,000 58,621 51,285 Additional Paid-In Capital 3,502,779 91,909 Foreign Currency Translation Adjustments (49,560 ) (22,090 ) Accumulated Deficit (554,922 ) (109,226 ) Total Stockholder's Equity 2,956,918 11,878 TOTAL LIABILITIES AND EQUITY $ 3,286,007 $ 378,029 The accompanying notes are an integral part of these financial statements. -2- John Bordynuik, Inc. STATEMENT OF OPERATIONS For the twelve months ending July 31, 2008 and 2007 12 months 12 months ending ending 7/31/2008 7/31/2007 REVENUE $ 90,536 $ 49,574 COST OF SERVICES 79,845 29,949 GROSS PROFIT OR (LOSS) 10,691 19,625 GENERAL AND ADMINISTRATIVE EXPENSES 451,452 111,867 OTHER INCOME (EXPENSE) Interest Income 1,566 892 Interest Expense (6,501 ) (9,933 ) Total Other Income (Expense) (4,935 ) (9,041 ) NET INCOME (LOSS) (445,696 ) (101,283 ) ACCUMULATED DEFICIT, BEGINNING BALANCE (109,226 ) (7,943 ) ACCUMULATED DEFICIT, ENDING BALANCE $ (554,922 ) $ (109,226 ) Earnings (loss) per share $ (0.01 ) $ (0.00 ) Weighted average number of common shares 52,313,782 40,939,738 COMPREHENSIVE INCOME NET INCOME $ (445,696 ) $ (101,283 ) FOREIGN CURRENCY TRANSLATION ADUSTMENTS (27,470 ) (22,090 ) COMPREHENSIVE INCOME $ (473,166 ) $ (123,373 ) The accompanying notes are an integral part of these financial statements. -3- John Bordynuik, Inc. STATEMENT OF STOCKHOLDERS' EQUITY As of July 31, 2008 COMMON PAID ACCUM. CURRENCY TOTAL SHARES STOCK IN CAPITAL DEFICIT ADJUSTMENT EQUITY Stock issued on acceptance 900,000 900 (741 ) - - 159 of incorporation expenses February 10, 2006 at $0.00017667 per sahre Net loss (7,943 ) (7,943 ) Total, July 31, 2006 900,000 900 (741 ) (7,943 ) - (7,784 ) Stock issued for cash 60,000 60 106,704 106,764 on October 31, 2006 at $.1186267 per share Stock issued for reduction of debt 36,100,000 36,100 (9,538 ) 26,562 on November 6, 2006 at $0.0951333 per share Stock issued for patent agreement 1,500,000 1,500 (1,232 ) 268 on November 10, 2006 at $$0.00029778 per share Stock issued for tech agreement 1,500,000 1,500 (1,249 ) 251 on February 23, 2007 at $0.00027889 per share Stock issued for consulting 1,400,000 1,400 (616 ) 784 on June 1, 2007 at $0.00087111 per share Stock issued as compensation 7,690,000 7,690 (7,324 ) 366 on June 22, 2007 at $0.00040667 per share Stock issued as compensation 2,135,000 2,135 5,305 7,440 during July 2007 at $0.0082667 per share Subtotal - continued next page 51,285,000 51,285 91,309 (7,943 ) - 134,651 The accompanying notes are an integral part of these financial statements. -4- John Bordynuik, Inc. STATEMENT OF STOCKHOLDERS' EQUITY - CONTINUED As of July 31, 2008 Subtotal - from previus page 51,285,000 51,285 91,309 (7,943 ) - 134,651 Contribution to capital - 600 600 Foreign currency (22,090 ) (22,090 ) translation adjusments Net Loss (101,283 ) (101,283 ) Total, July 31, 2007 51,285,000 51,285 91,909 (109,226 ) (22,090 ) 11,878 Stock issued on acceptance of 100,000 100 100 incorporation expenses for the parent company formally known as Expedite 2, Inc. on September 27, 2007 at $0.001 per share Stock issued for cash September 1,190,500 1,191 425,964 427,155 2007 through May 2008 at $0.47461611 pershare Stock issued for cash June 6,045,750 6,046 2,984,906 2,990,952 2008 through July 2008 at $3.32327972 per share Foreign currency (27,470 ) (27,470 ) translation adjusments Net Loss (445,696 ) (445,696 ) Total, July 31, 2008 58,621,250 $ 58,621 $ 3,502,779 $ (554,922 ) $ (49,560 ) $ 2,956,918 The accompanying notes are an integral part of these financial statements. -5- John Bordynuik, Inc. STATEMENTS OF CASH FLOWS For the twelve months ending July 31, 2008 and 2007 12 months 12 months ending ending CASH FLOWS FROM OPERATING ACTIVITIES 7/31/2008 7/31/2007 Net income (loss) $ (445,696 ) $ (101,283 ) Stock issued as compensation - 9,269 Depreciation expense 109,777 21,045 Interest Expense 6,501 9,933 Interest Income (1,558 ) (892 ) (Increase) decrease in accounts receivable - - (Increase) decrease in inventory 10,365 (12,435 ) (Increase) decrease in prepaid expenses (34,594 ) (6,026 ) (Increase) decrease in payroll advances (870 ) - (Increase) decrease in GST taxreceivable (18,715 ) (2,285 ) Increase (decrease) in accounts payable 100,006 5,897 Increase (decrease) in accrued expenses (19,232 ) 19,232 Total adjustments to net income 151,680 43,738 Net cash provided by (used in) operating activities (294,016 ) (57,545 ) CASH FLOWS FROM INVESTING ACTIVITIES Cash paid for intangible assets - (220,349 ) Cash paid for equipment (296,696 ) (118,129 ) Net cash flows provided by (used in) investing activities (296,696 ) (338,478 ) CASH FLOWS FROM FINANCING ACTIVITIES Stock issued for cash 3,443,890 133,326 Cash paid on demand note (21,307 ) (29,722 ) Cash received from related party (167,485 ) 303,729 Net cash flows provided by (used in) financing activities 3,255,098 407,333 CASH RECONCILIATION Net increase (decrease) in cash 2,664,386 11,310 Cash - beginning balance - - CASH BALANCE - END OF PERIOD $ 2,664,386 $ 11,310 The accompanying notes are an integral part of these financial statements. -6- JOHN BORDYNUIK, INC. NOTES
